Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 02/24/2022.
Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,728,284 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘284 are narrower in scope and anticipate the instant claims. Further, the only minor difference is the use of the term “level of severity” in the instant application whereas ‘284 uses the term ‘priority’ referring to defect classes, this is a level of severity of the defect/compliance result.
Instant Application
10,728,284
21. A method, comprising:



monitoring an events stream for an occurrence of a change in a configuration of a computing resource in a computing environment;

parsing the events stream to identify the computing resource;

identifying additional computing resources related to the computing resource;

retrieving a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource;

in an instance in which the occurrence of the change in the configuration of the computing resource is detected, performing a compliance assessment of the additional computing resources with the compliance policy;














determining a level of severity for a result of the compliance assessment; and








rendering a report comprising the result of the compliance assessment and the level of severity.
1. A method to assess compliance of a computing resource of a computing environment, the method comprising:

monitoring an events stream for an occurrence of a change in a configuration of a computing resource in the computing environment;

parsing the events stream to identify the computing resource;

identifying additional computing resources related to the computing resource;

retrieving a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource;

in response to detecting the occurrence of the change in the configuration of the computing resource, assessing compliance of the additional computing resources with the compliance policy;


grouping compliance failures into defect classes;

determining a respective relevance of individual defect classes based on a previous assessment of compliance failures and based on a record of past repair actions, wherein a first defect class with a shorter detect-to-repair time is determined to have a higher respective relevance than a second defect class with a longer detect-to-repair time;

determining a priority order for the defect classes based on the respective relevance of the individual defect classes;

determining a response priority corresponding to the compliance of the additional computing resources with the compliance policy based on the defect classes and the priority order; and

rendering content associated with the response priority in a user interface.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 21-27 are methods which fall within the statutory category of processes. Claims 28-34 are systems comprising a processor to perform operations and thus fall within the statutory category of machines. Claims 35-40 are non-transitory computer readable storage media. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 21, 28 and 35: The limitations of “monitoring an events stream for an occurrence of a change in a configuration of a computing resource in a computing environment”, “parsing the events stream to identify the computing resource”, “identifying additional computing resources related to the computing resource”, “a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource”, “in an instance in which the occurrence of the change in the configuration of the computing resource is detected, performing compliance assessment of the additional computing resources with the compliance policy” and “determining a level of severity for a result of the compliance assessment”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about a stream of information regarding a computing resource and observe a change of configuration of the resource. In doing said monitoring, the person is parsing the stream to evaluate the information, such as the identity of the computing resource, contained in the stream of data. Further, a person could think about and determine additional resources that are related to the one computing resource such as identifying a CPU resource that corresponds to a memory resource. Moreover, a person can think about and evaluate the scope conditions of a compliance policy to judge whether the rules of the policy apply to the computing resource. Further still, a person could think about and determine that a change of configuration did occur, as already addressed above, and responsive thereto think about and evaluate the identified additional resource in accordance with the compliance policy. Lastly, a person could think about and evaluate the severity of the compliance issues resultant from the previous mental compliance evaluation.
Therefore, Yes, claims 21, 28 and 35 recite judicial exceptions.
The claim has been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 21, 28 and 35: The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements – “receiving a compliance policy”, which is merely insignificant pre-solution data gathering activity and “rendering a report comprising the result of the compliance assessment and the level of severity” which is merely insignificant post-solution data output activity, see MPEP § 2106.05(g) (these will be further addressed at Step 2B below); and “a computing device”, “an application executable by the computing device, wherein when executed the application causes the computing device to at least” and “a non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to” which is merely a recitation of generic computing components and functions (see MPEP § 2106.05(b)).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 21, 28 and 35 not only recite judicial exceptions but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 21, 28 and 35: The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and functions and insignificant pre-solution data gathering activity and insignificant post-solution data output activity without imposing meaningful limits on practicing the abstract idea and thus cannot provide an inventive concept. Examiner further notices that the insignificant pre-solution data gathering activity is Well-Understood, Routine and Conventional (see at least MPEP § 2106.05(d), II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS, The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data and iv. Storing and retrieving information in memory. It is abundantly clear from at least these two instances that the courts have held insignificant pre-solution data gathering to be Well-Understood, Routine and Conventional. Further, Examiner further notices that the insignificant post-solution data output activity is Well-Understood, Routine and Conventional (see at least MPEP § 2106.05(d), II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS, The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). It is abundantly clear from at least these instances that the courts have held sending/outputting resultant data as insignificant post-solution data output activity that is Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 21, 28 and 35 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 22, 29 and 36, the above analysis is incorporated herein by reference as it applies equally to claims 22, 29 and 36 except in that claims 22, 29 and 36 recites “wherein identifying additional computing resources comprises: retrieving an inventory of resources from a virtualization manager that maintains a dynamic list of computing resources that relate to other computing resources.” This, however, is an additional insignificant pre-solution data gathering step. See analysis of independent claims above for the treatment of insignificant pre-solution data gathering activity. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 22, 29 and 36 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 22, 29 and 36 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 23, 30 and 37, the above analysis is incorporated herein by reference as it applies equally to claims 23, 30 and 37 except in that claims 23, 30 and 37 recites “wherein a rule of the plurality of rules comprises a plurality of check conditions, the method further comprising: assessing compliance of the computing resource with the compliance policy” and “storing a compliance events record comprising an indication of compliance states of the computing resource with respect to the plurality of check conditions” This, however, is 1) an additional recitation of an abstract mental process, for example, a person can think about the rules within the compliance policy and evaluate whether the computing resource complies with the rules; and 2) an insignificant post-solution data storing step. See analysis of independent claims above for the treatment of insignificant pre-solution data gathering activity as the cited MPEP sections regarding insignificant data gathering activity also address insignificant post-solution data storage. As such, the insignificant post-solution data storage neither integrates into practical application nor amount to significantly more and is merely Well-Understood, Routine and Conventional activity. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 23, 30 and 37 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 23, 30 and 37 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 24, 31 and 38, the above analysis is incorporated herein by reference as it applies equally to claims 22, 29 and 36 except in that claims 22, 29 and 36 recites “wherein a rule of the plurality of rules comprises a check condition that defines a Boolean-valued logical expression, the Boolean-valued logical expression comprising a configuration setting or a property of the computing resource and a value for the configuration setting or the property.” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a rule and evaluate a true/false regarding a property of a computing resource (i.e., active? false). For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 22, 29 and 36 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 22, 29 and 36 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 25 and 32, the above analysis is incorporated herein by reference as it applies equally to claims 25 and 32 except in that claims 25 and 32 recites “wherein the check condition further comprises a reference by name to another check condition of the rule or another rule of the plurality of rules.” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a rule and evaluate a true/false regarding a property of a computing resource and subsequently think about a corresponding other rule based on that result (i.e., CPU>50%? true -> Memory<80%? true). For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 25 and 32 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 25 and 32 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 26, 33 and 39, the above analysis is incorporated herein by reference as it applies equally to claims 26, 33 and 39 except in that claims 26, 33 and 39 recites “in an instance in which it is determined that the computing resource fails to satisfy a scope condition of the plurality of scope conditions, testing at least one of the additional computing resources that satisfies the scope condition against the compliance policy.” This, however, is an additional recitation of an abstract mental process, for example, a person can think about and determine that the scope does not apply to this computing resource and therefore start to evaluate what computing resource would fall into that scope, once such a resource is determined, think about and evaluate the compliance of that resource. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 26, 33 and 39 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 26, 33 and 39 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 27, 24 and 40, the above analysis is incorporated herein by reference as it applies equally to claims 27, 24 and 40 except in that claims 27, 24 and 40 recites “wherein testing the at least one of the additional computing resources comprises: determining that the at least one of the additional computing resources satisfies a check condition of a rule of the compliance policy indicative of the at least one of the additional computing resources satisfying the rule” This, however, is an additional recitation of an abstract mental process, for example, a person can think about and determine that the scope does not apply to this computing resource and therefore start to evaluate what computing resource would fall into that scope, once such a resource is determined, think about and evaluate the compliance of that resource and make the determination that yes, the additional computing resource is in fact in compliance. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 27, 24 and 40 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 27, 24 and 40 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 21-40 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mincarelli et al. Pat. No. US 7,587,718 B1 (hereafter Mincarelli) in view of George et al. Pub. No. US 2013/0297799 A1 (hereafter George) in view of Williams et al. Pub. No. US 2005/0008001 A1 (hereafter Williams).

With regard to claim 21, Mincarelli teaches a method, comprising: monitoring an events stream (the system can receive resource-usage information in at least col. 6 line 33) for an occurrence of a change in a configuration of a computing resource in a computing environment (the system can receive resource-usage information which includes job monitoring data, which describes resource usage of monitored jobs, and process monitoring data, and which describes resource usage of monitored processes (step 404) in at least col. 6 lines 30—35 and Fig. 4, Examiner notes that ¶ [0021] of the instant specification recites “A configuration of the computing resource refers to the state of the various attributes and/or properties”, thus whether a resource is being used or idle, amount of resource being used, et cetera are states of attributes or properties of the resource. Therefore, a change in status of use/idle, a change in amount of resource used, et cetera is a change in a configuration of the computing resource);
parsing the events stream to identify the computing resource; identifying additional computing resources related to the computing resource (for each monitored process, the process monitoring data can include an amount of processor time that the monitored process used, and an amount of memory that the monitored process used in at least col. 6 lines 35-45 and Fig. 4, Examiner notes that an amount of processor time resource is identified and additionally an amount of memory resources is identified; the processor and memory resources are related as they are both utilized by the monitored process);
retrieving a compliance policy comprising a plurality of rules (The process can begin by receiving etiquette rules which include resource-usage rules which specify situations in which the resource-usage policy is violated, and corrective-action rules which specify situations in which a corrective action needs to be performed (step 402) in at least col. 6 lines 5-10 and Fig. 4); and
in an instance in which the occurrence of the change in the configuration of the computing resource is detected, performing a compliance assessment of the additional computing resources with the compliance policy (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4);
Mincarelli does not specifically teach scope conditions which specify whether the rules apply.
However, in analogous art George teaches retrieving a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource (configuration may enable operators to make resource-reference mappings at the application scope and specify JNDI names at the server scope, but further extend upon that capability to configure a policy that defines rules (e.g., conditional rules) for defining mappings of resource-references to corresponding resources in at least ¶ [0026] – [0027]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scope conditions which specify whether the rules apply of George with the systems and methods of Mincarelli resulting in a system in which the compliance policies, as in Mincarelli, utilize scope conditions, as in George, to determine whether the rules of the compliance policy apply. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization through appropriate application of scope conditions specifying whether the compliance rules should be applied (see at least George ¶ [0003]).
Mincarelli and George do not specifically teach determining and reporting a level of severity for a result of the compliance assessment.
However, in analogous art Williams teaches determining a level of severity for a result of the compliance assessment (A severity meter 106 allows the user to quantify a severity for violating the rule. The severity meter thus allows rules to be weighted relative to other rules when calculating various measures of risk in at least ¶ [0080] and figuring out a number of compliant and non-compliant hosts, a total number of policy and vulnerability violations detected during the audit, and the like. The computed information is then correlated and presented to a user in one or more reports 500 in at least ¶ [0145] and trend report 520 calculated and rendered based on historic audit results stored in the audit repository 14 according to one embodiment of the invention. The trend report 520 may be generated by selecting a trend reporting option 522 from the reports menu 502. The trend report 520 may include window 524 showing a trend of the assets at risk, window 526 showing a number of violations/vulnerabilities and remediations over time, and window 528 showing a trend on an average time to fix violation and/or vulnerability claims in at least ¶ [0171]); and rendering a report comprising the result of the compliance assessment and the level of severity (remediation tasks may be automatically prioritized based on criteria such as, for example, severity, length of exposure, and the like in at least ¶ [0163] and The trend report 520 may include window 524 showing a trend of the assets at risk, window 526 showing a number of violations/vulnerabilities and remediations over time, and window 528 showing a trend on an average time to fix violation and/or vulnerability claims in at least ¶ [0171] and Information on the generated remediation task may also be displayed in one or more reports 500 … the date in which the violation or vulnerability was detected in at least ¶ [0146]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and reporting a level of severity for a result of the compliance assessment of Williams with the resource usage rules/violations of Mincarelli and George resulting in a system in which severity of the resources usage rules and violations of Mincarelli are determined and reported as in Williams. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by analyzing previous violation/vulnerabilities, remediations and severity to inform future improvement recommendations (See at least Williams abstract and ¶ [0171] – [0172]).

With regard to claim 22, Mincarelli teaches wherein identifying additional computing resources comprises (for each monitored process, the process monitoring data can include an amount of processor time that the monitored process used, and an amount of memory that the monitored process used in at least col. 6 lines 35-45 and Fig. 4, Examiner notes that an amount of processor time resource is identified and additionally an amount of memory resources is identified; the processor and memory resources are related as they are both utilized by the monitored process):
Mincarelli does not specifically teach that the identified additional computing resource is identified, in part, by consulting a dynamic list of virtual resources.
However, in analogous art George teaches retrieving an inventory of resources from a virtualization manager that maintains a dynamic list of computing resources that relate to other computing resources (Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand in at least ¶ [0042] and ¶ [0038]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a dynamic list of virtual resources for additional resources of George with the systems and methods of Mincarelli resulting in a system in which the identifying additional computing resource, as in Mincarelli, is identified, in part, by consulting a dynamic list of virtual resources, as in George. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of a service (see at least George ¶ [0038]).

With regard to claim 23, Mincarelli teaches wherein a rule of the plurality of rules comprises a plurality of check conditions, the method further comprising: assessing compliance of the computing resource with the compliance policy (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4); and
storing a compliance events record comprising an indication of compliance states of the computing resource with respect to the plurality of check conditions (The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information. Next, the system can store the resource-usage violation in a violation database in at least col. 2 lines 3-10).

With regard to claim 24, Mincarelli teaches wherein a rule of the plurality of rules comprises a check condition that defines a Boolean-valued logical expression, the Boolean-valued logical expression comprising a configuration setting or a property of the computing resource and a value for the configuration setting or the property (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes these rules are Boolean, i.e. More than a percentage or less than a percentage of processor time and the indication of violation of the rule or not is also Boolean, violates or does not violate).

With regard to claim 25, Mincarelli teaches wherein the check condition further comprises a reference by name to another check condition of the rule or another rule of the plurality of rules (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes the check condition can check processor utilization and responsive to that check, check a corresponding amount of memory utilization).

With regard to claim 26, Mincarelli teaches the method of claim 21,
Mincarelli does not specifically teach testing compliance of additional resources satisfying a scope condition.
However, in analogous art George teaches in an instance in which it is determined that the computing resource fails to satisfy a scope condition of the plurality of scope conditions, testing at least one of the additional computing resources that satisfies the scope condition against the compliance policy (configuration may enable operators to make resource-reference mappings at the application scope and specify JNDI names at the server scope, but further extend upon that capability to configure a policy that defines rules (e.g., conditional rules) for defining mappings of resource-references to corresponding resources. The policy, which may include rules defined declaratively, may include all possible resources that a resource reference may resolve to during a lookup process in at least ¶ [0026] – [0027], Examiner notes that the policy including all possible resources that the resource reference may resolve tests additional resources satisfying the scope condition).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the testing compliance of additional resources satisfying a scope condition of George with the systems and methods of Mincarelli resulting in a system in which the compliance policies, as in Mincarelli, utilize scope conditions, as in George, to determine whether the rules of the compliance policy apply and as such when testing compliance, testing compliance of additional resources that fall within that same scope. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization through appropriate application of scope conditions specifying whether the compliance rules should be applied (see at least George ¶ [0003]) as well as improving efficiency by testing compliance of resources within the same scope at once while that scope is already being evaluated (see at least George ¶ [0026] – [0027]).

With regard to claim 27, Mincarelli teaches wherein testing the at least one of the additional computing resources comprises: determining that the at least one of the additional computing resources satisfies a check condition of a rule of the compliance policy indicative of the at least one of the additional computing resources satisfying the rule (A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes that the additional memory resource is determined to satisfy the rule when the memory usage is 2GB or less when processor time is 20% or when the memory usage is 4GB or less when processor time is 10%).

With regard to claim 28, Mincarelli teaches a system, comprising: a computing device comprising a processor and a memory; and an machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least (The methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a computer-readable storage medium as described above. When a computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium in at least col. 10 lines 6-23 and Computer system 202 comprises processor 204, memory 206, and storage 208 in at least col. 4 lines 5-6):
monitor an events stream (the system can receive resource-usage information in at least col. 6 line 33) for an occurrence of a change in a configuration of a computing resource in a computing environment (the system can receive resource-usage information which includes job monitoring data, which describes resource usage of monitored jobs, and process monitoring data, and which describes resource usage of monitored processes (step 404) in at least col. 6 lines 30—35 and Fig. 4, Examiner notes that ¶ [0021] of the instant specification recites “A configuration of the computing resource refers to the state of the various attributes and/or properties”, thus whether a resource is being used or idle, amount of resource being used, et cetera are states of attributes or properties of the resource. Therefore, a change in status of use/idle, a change in amount of resource used, et cetera is a change in a configuration of the computing resource);
parse the events stream to identify the computing resource; identify additional computing resources related to the computing resource (for each monitored process, the process monitoring data can include an amount of processor time that the monitored process used, and an amount of memory that the monitored process used in at least col. 6 lines 35-45 and Fig. 4, Examiner notes that an amount of processor time resource is identified and additionally an amount of memory resources is identified; the processor and memory resources are related as they are both utilized by the monitored process);
retrieve a compliance policy comprising a plurality of rules (The process can begin by receiving etiquette rules which include resource-usage rules which specify situations in which the resource-usage policy is violated, and corrective-action rules which specify situations in which a corrective action needs to be performed (step 402) in at least col. 6 lines 5-10 and Fig. 4);
in an instance in which the occurrence of the change in the configuration of the computing resource is detected, assess compliance of the additional computing resources with the compliance policy (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4);
Mincarelli does not specifically teach scope conditions which specify whether the rules apply.
However, in analogous art George teaches retrieve a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource (configuration may enable operators to make resource-reference mappings at the application scope and specify JNDI names at the server scope, but further extend upon that capability to configure a policy that defines rules (e.g., conditional rules) for defining mappings of resource-references to corresponding resources in at least ¶ [0026] – [0027]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scope conditions which specify whether the rules apply of George with the systems and methods of Mincarelli resulting in a system in which the compliance policies, as in Mincarelli, utilize scope conditions, as in George, to determine whether the rules of the compliance policy apply. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization through appropriate application of scope conditions specifying whether the compliance rules should be applied (see at least George ¶ [0003]).
Mincarelli and George do not specifically teach determining and reporting a level of severity for a result of the compliance assessment.
However, in analogous art Williams teaches determine a level of severity for a result of the compliance assessment (A severity meter 106 allows the user to quantify a severity for violating the rule. The severity meter thus allows rules to be weighted relative to other rules when calculating various measures of risk in at least ¶ [0080] and figuring out a number of compliant and non-compliant hosts, a total number of policy and vulnerability violations detected during the audit, and the like. The computed information is then correlated and presented to a user in one or more reports 500 in at least ¶ [0145] and trend report 520 calculated and rendered based on historic audit results stored in the audit repository 14 according to one embodiment of the invention. The trend report 520 may be generated by selecting a trend reporting option 522 from the reports menu 502. The trend report 520 may include window 524 showing a trend of the assets at risk, window 526 showing a number of violations/vulnerabilities and remediations over time, and window 528 showing a trend on an average time to fix violation and/or vulnerability claims in at least ¶ [0171]); and render a report comprising the result of the compliance assessment and the level of severity (remediation tasks may be automatically prioritized based on criteria such as, for example, severity, length of exposure, and the like in at least ¶ [0163] and The trend report 520 may include window 524 showing a trend of the assets at risk, window 526 showing a number of violations/vulnerabilities and remediations over time, and window 528 showing a trend on an average time to fix violation and/or vulnerability claims in at least ¶ [0171] and Information on the generated remediation task may also be displayed in one or more reports 500 … the date in which the violation or vulnerability was detected in at least ¶ [0146]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and reporting a level of severity for a result of the compliance assessment of Williams with the resource usage rules/violations of Mincarelli and George resulting in a system in which severity of the resources usage rules and violations of Mincarelli are determined and reported as in Williams. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by analyzing previous violation/vulnerabilities, remediations and severity to inform future improvement recommendations (See at least Williams abstract and ¶ [0171] – [0172]).

With regard to claim 29, Mincarelli teaches wherein identify additional computing resources comprises (for each monitored process, the process monitoring data can include an amount of processor time that the monitored process used, and an amount of memory that the monitored process used in at least col. 6 lines 35-45 and Fig. 4, Examiner notes that an amount of processor time resource is identified and additionally an amount of memory resources is identified; the processor and memory resources are related as they are both utilized by the monitored process):
Mincarelli does not specifically teach that the identified additional computing resource is identified, in part, by consulting a dynamic list of virtual resources.
However, in analogous art George teaches retrieving an inventory of resources from a virtualization manager that maintains a dynamic list of computing resources that relate to other computing resources (Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand in at least ¶ [0042] and ¶ [0038]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a dynamic list of virtual resources for additional resources of George with the systems and methods of Mincarelli resulting in a system in which the identifying additional computing resource, as in Mincarelli, is identified, in part, by consulting a dynamic list of virtual resources, as in George. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of a service (see at least George ¶ [0038]).

With regard to claim 30, Mincarelli teaches wherein a rule of the plurality of rules comprises a plurality of check conditions, and wherein when executed the application further causes the computing device to at least: assess compliance of the computing resource with the compliance policy (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4); and
store a compliance events record comprising an indication of compliance states of the computing resource with respect to the plurality of check conditions (The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information. Next, the system can store the resource-usage violation in a violation database in at least col. 2 lines 3-10).

With regard to claim 31, Mincarelli teaches wherein a rule of the plurality of rules comprises a check condition that defines a Boolean-valued logical expression, the Boolean-valued logical expression comprising a configuration setting or a property of the computing resource and a value for the configuration setting or the property (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes these rules are Boolean, i.e. More than a percentage or less than a percentage of processor time and the indication of violation of the rule or not is also Boolean, violates or does not violate).

With regard to claim 32, Mincarelli teaches wherein the check condition further comprises a reference by name to another check condition of the rule or another rule of the plurality of rules (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes the check condition can check processor utilization and responsive to that check, check a corresponding amount of memory utilization).

With regard to claim 33, Mincarelli teaches the system of claim 28,
Mincarelli does not specifically teach testing compliance of additional resources satisfying a scope condition.
However, in analogous art George teaches the machine-readable instructions stored in the memory that, when executed by the processor, further cause the computing device to at least: in an instance in which it is determined that the computing device fails to satisfy a scope condition of the plurality of scope conditions, test at least one of the additional computing resources that satisfies the scope condition against the compliance policy (configuration may enable operators to make resource-reference mappings at the application scope and specify JNDI names at the server scope, but further extend upon that capability to configure a policy that defines rules (e.g., conditional rules) for defining mappings of resource-references to corresponding resources. The policy, which may include rules defined declaratively, may include all possible resources that a resource reference may resolve to during a lookup process in at least ¶ [0026] – [0027], Examiner notes that the policy including all possible resources that the resource reference may resolve tests additional resources satisfying the scope condition).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the testing compliance of additional resources satisfying a scope condition of George with the systems and methods of Mincarelli resulting in a system in which the compliance policies, as in Mincarelli, utilize scope conditions, as in George, to determine whether the rules of the compliance policy apply and as such when testing compliance, testing compliance of additional resources that fall within that same scope. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization through appropriate application of scope conditions specifying whether the compliance rules should be applied (see at least George ¶ [0003]) as well as improving efficiency by testing compliance of resources within the same scope at once while that scope is already being evaluated (see at least George ¶ [0026] – [0027]).

With regard to claim 34, Mincarelli teaches test the at least one of the additional computing resources comprises: determining that the at least one of the additional computing resources satisfies a check condition of a rule of the compliance policy indicative of the at least one of the additional computing resources satisfying the rule (A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes that the additional memory resource is determined to satisfy the rule when the memory usage is 2GB or less when processor time is 20% or when the memory usage is 4GB or less when processor time is 10%).

With regard to claim 35, Mincarelli teaches a non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to (The methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a computer-readable storage medium as described above. When a computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium in at least col 10 lines 6-23):
monitor an events stream (the system can receive resource-usage information in at least col. 6 line 33) for an occurrence of a change in a configuration of a computing resource in a computing environment (the system can receive resource-usage information which includes job monitoring data, which describes resource usage of monitored jobs, and process monitoring data, and which describes resource usage of monitored processes (step 404) in at least col. 6 lines 30—35 and Fig. 4, Examiner notes that ¶ [0021] of the instant specification recites “A configuration of the computing resource refers to the state of the various attributes and/or properties”, thus whether a resource is being used or idle, amount of resource being used, et cetera are states of attributes or properties of the resource. Therefore, a change in status of use/idle, a change in amount of resource used, et cetera is a change in a configuration of the computing resource);
parse the events stream to identify the computing resource; identify additional computing resources related to the computing resource (for each monitored process, the process monitoring data can include an amount of processor time that the monitored process used, and an amount of memory that the monitored process used in at least col. 6 lines 35-45 and Fig. 4, Examiner notes that an amount of processor time resource is identified and additionally an amount of memory resources is identified; the processor and memory resources are related as they are both utilized by the monitored process);
retrieve a compliance policy comprising a plurality of rules (The process can begin by receiving etiquette rules which include resource-usage rules which specify situations in which the resource-usage policy is violated, and corrective-action rules which specify situations in which a corrective action needs to be performed (step 402) in at least col. 6 lines 5-10 and Fig. 4);
in an instance in which the occurrence of the change in the configuration of the computing resource is detected, assess compliance of the additional computing resources with the compliance policy (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4);
Mincarelli does not specifically teach scope conditions which specify whether the rules apply.
However, in analogous art George teaches retrieve a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource (configuration may enable operators to make resource-reference mappings at the application scope and specify JNDI names at the server scope, but further extend upon that capability to configure a policy that defines rules (e.g., conditional rules) for defining mappings of resource-references to corresponding resources in at least ¶ [0026] – [0027]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scope conditions which specify whether the rules apply of George with the systems and methods of Mincarelli resulting in a system in which the compliance policies, as in Mincarelli, utilize scope conditions, as in George, to determine whether the rules of the compliance policy apply. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization through appropriate application of scope conditions specifying whether the compliance rules should be applied (see at least George ¶ [0003]).
Mincarelli and George do not specifically teach determining and reporting a level of severity for a result of the compliance assessment.
However, in analogous art Williams teaches determine a level of severity for a result of the compliance assessment (A severity meter 106 allows the user to quantify a severity for violating the rule. The severity meter thus allows rules to be weighted relative to other rules when calculating various measures of risk in at least ¶ [0080] and figuring out a number of compliant and non-compliant hosts, a total number of policy and vulnerability violations detected during the audit, and the like. The computed information is then correlated and presented to a user in one or more reports 500 in at least ¶ [0145] and trend report 520 calculated and rendered based on historic audit results stored in the audit repository 14 according to one embodiment of the invention. The trend report 520 may be generated by selecting a trend reporting option 522 from the reports menu 502. The trend report 520 may include window 524 showing a trend of the assets at risk, window 526 showing a number of violations/vulnerabilities and remediations over time, and window 528 showing a trend on an average time to fix violation and/or vulnerability claims in at least ¶ [0171]); and render a report comprising the result of the compliance assessment and the level of severity (remediation tasks may be automatically prioritized based on criteria such as, for example, severity, length of exposure, and the like in at least ¶ [0163] and The trend report 520 may include window 524 showing a trend of the assets at risk, window 526 showing a number of violations/vulnerabilities and remediations over time, and window 528 showing a trend on an average time to fix violation and/or vulnerability claims in at least ¶ [0171] and Information on the generated remediation task may also be displayed in one or more reports 500 … the date in which the violation or vulnerability was detected in at least ¶ [0146]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and reporting a level of severity for a result of the compliance assessment of Williams with the resource usage rules/violations of Mincarelli and George resulting in a system in which severity of the resources usage rules and violations of Mincarelli are determined and reported as in Williams. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by analyzing previous violation/vulnerabilities, remediations and severity to inform future improvement recommendations (See at least Williams abstract and ¶ [0171] – [0172]).

With regard to claim 36, Mincarelli teaches the non-transitory computer readable storage medium of claim 35, wherein identify additional computing resources comprises (for each monitored process, the process monitoring data can include an amount of processor time that the monitored process used, and an amount of memory that the monitored process used in at least col. 6 lines 35-45 and Fig. 4, Examiner notes that an amount of processor time resource is identified and additionally an amount of memory resources is identified; the processor and memory resources are related as they are both utilized by the monitored process):
Mincarelli does not specifically teach that the identified additional computing resource is identified, in part, by consulting a dynamic list of virtual resources.
However, in analogous art George teaches retrieve an inventory of resources from a virtualization manager that maintains a dynamic list of computing resources that relate to other computing resources (Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand in at least ¶ [0042] and ¶ [0038]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a dynamic list of virtual resources for additional resources of George with the systems and methods of Mincarelli resulting in a system in which the identifying additional computing resource, as in Mincarelli, is identified, in part, by consulting a dynamic list of virtual resources, as in George. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of a service (see at least George ¶ [0038]).

With regard to claim 37, Mincarelli teaches wherein a rule of the plurality of rules comprises a plurality of check conditions, and wherein, when executed, the instructions further cause the at least one processor to: assess compliance of the computing resource with the compliance policy (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount. A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4); and
store a compliance events record comprising an indication of compliance states of the computing resource with respect to the plurality of check conditions (The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information. Next, the system can store the resource-usage violation in a violation database in at least col. 2 lines 3-10).

With regard to claim 38, Mincarelli teaches wherein a rule of the plurality of rules comprises a check condition that defines a Boolean-valued logical expression, the Boolean-valued logical expression comprising a configuration setting or a property of the computing resource and a value for the configuration setting or the property (Note that, each job or process typically uses various resources, such as processor time, memory, etc. A resource-usage rule can specify the resource-usage patterns that are considered to be violations. Alternatively, a resource-usage rule can specify the resource-usage patterns that are considered to be conforming. For example, a resource-usage rule may specify that a process that is executing on a computer system that is associated with an interactive job slot cannot use more than a certain percentage of processor time. Another resource-usage rule may specify that every job's memory usage must be less than a certain amount in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes these rules are Boolean, i.e. More than a percentage or less than a percentage of processor time and the indication of violation of the rule or not is also Boolean, violates or does not violate).

With regard to claim 39, Mincarelli teaches the non-transitory computer readable storage medium of claim 35, wherein, when executed, the instructions further cause the at least one processor to:
Mincarelli does not specifically teach testing compliance of additional resources satisfying a scope condition.
However, in analogous art George teaches in an instance in which it is determined that the computing resource fails to satisfy a scope condition of the plurality of scope conditions, test at least one of the additional computing resources that satisfies the scope condition against the compliance policy (configuration may enable operators to make resource-reference mappings at the application scope and specify JNDI names at the server scope, but further extend upon that capability to configure a policy that defines rules (e.g., conditional rules) for defining mappings of resource-references to corresponding resources. The policy, which may include rules defined declaratively, may include all possible resources that a resource reference may resolve to during a lookup process in at least ¶ [0026] – [0027], Examiner notes that the policy including all possible resources that the resource reference may resolve tests additional resources satisfying the scope condition).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the testing compliance of additional resources satisfying a scope condition of George with the systems and methods of Mincarelli resulting in a system in which the compliance policies, as in Mincarelli, utilize scope conditions, as in George, to determine whether the rules of the compliance policy apply and as such when testing compliance, testing compliance of additional resources that fall within that same scope. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization through appropriate application of scope conditions specifying whether the compliance rules should be applied (see at least George ¶ [0003]) as well as improving efficiency by testing compliance of resources within the same scope at once while that scope is already being evaluated (see at least George ¶ [0026] – [0027]).

With regard to claim 40, Mincarelli teaches wherein test the at least one of the additional computing resources comprises: determine that the at least one of the additional computing resources satisfies a check condition of a rule of the compliance policy indicative of the at least one of the additional computing resources satisfying the rule (A resource-usage rule can also impose limits on multiple resources at the same time. For example, a resource-usage rule may specify that if a process uses less than 20% of processor time, it can use up to 2 GB of memory, but if the process uses less than 10% of processor time, it can use up to 4 GB of memory in at least col. 6 lines 11-29 and FIG. 4 presents a flowchart that illustrates a process for enforcing a resource-usage policy in at least col. 6 lines 2-4 and The system can then determine a resource-usage violation by applying the resource-usage rules to the resource-usage information (step 406) in at least col. 6 lines 60-62 and Fig. 4, Examiner notes that the additional memory resource is determined to satisfy the rule when the memory usage is 2GB or less when processor time is 20% or when the memory usage is 4GB or less when processor time is 10%).

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Applicant has amended claim 21 to recite additional subject-matter that amounts to significantly more than an abstract idea, such as: … determining a level of severity for a result of the compliance assessment; and rendering a report comprising the result of the compliance assessment and the level of severity.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable subject matter eligible invention without specifically pointing out how the language of the claims amounts to significantly more than an abstract idea as conclusorily asserted. Examiner directs Applicant’s attention to the detailed analysis in the rejection above. For example, “determining a level of severity for a result of the compliance assessment” is analyzed as a further abstract idea recitation and “rendering a report comprising the result of the compliance assessment and the level of severity” is analyzed as insignificant post-solution data output activity that is well-understood, routine and conventional. Argument has not been found to be persuasive.
Applicant respectfully requests that the § 103 rejection be withdrawn because the combination of Mincarelli and George fails to show or suggest each and every element of claim 21, as currently amended. For instance, the combination of Mincarelli and George fails to show or suggest at least “parsing the events stream to identify the computing resource.” Amended claim 21. The Office Action (p. 19) cites Mincarelli (Col. 6, Ln. 35-45) to teach these features, which recites: … Mincarelli fails to show or suggest “parsing the events stream to identify the computing resource,” as recited in amended claim 21.
With regard to point (b), Examiner respectfully disagrees with Applicant. Mincarelli clearly teaches “parsing the events stream to identify the computing resource”, see at least instant rejection and Fig. 3-4, 306, 406 among other numerous showings of parsing to identify computing resources. Examiner notes that parsing is reading/comprehending/obtaining piece of data and the prior art of record clearly assesses resource usage policies and logs violations of computing resources and therefore knows, identifies, computing resources in violation. The breadth of "identify the computing resource" encompasses a determination of types of resources, i.e. processor resource or memory resource, however, Applicant seems to desire a claim construction wherein a particular computing resource is identified, i.e. CPU 2 or memory 3. Such a narrow interpretation is not supported by the instant claim language, which, as noted above, is read on by the prior art. Argument has not been found to be persuasive.
Additionally, claim 21 has been amended to recite additional subject matter that the combination of Mincarelli and George fails to show or suggest. For instance, claim 21 has been amended to include the following features: determining a level of severity for a result of the compliance assessment; and rendering a report comprising the result of the compliance assessment and the level of severity. Amended claim 21. The combination of of [sic] Mincarelli and George fails to show or suggest at least the aforementioned features of amended claim 21. Accordingly, Applicant respectfully requests that the § 103 rejection of claim 21 be withdrawn. Applicant also respectfully requests that the § 103 rejections of amended claims 28 and 35 be withdrawn for reciting similar subject matter as recited in claim 21.
With regard to point (c), Examiner respectfully disagrees with Applicant. Applicant' s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has relied upon Williams in the current rejection to teach the argued limitations. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195